           Case 5:20-cv-01520-NC Document 1 Filed 03/01/20 Page 1 of 11




 1   Steven L. Weinstein
     steveattorney@comcast.net
 2   P.O. Box 27414
     Oakland, CA 94602
 3   Telephone: (510) 336-2181
     Facsimile: (510) 336-2181
 4
     [Additional counsel appearing on signature page]
 5

 6   Attorneys for Plaintiff LOUIS FLOYD
     and the alleged Class
 7

 8                                 UNITED STATES DISTRICT COURT

 9                             NORTHERN DISTRICT OF CALIFORNIA

10                                             SAN JOSE DIVISION

11
     LOUIS FLOYD, individually and on behalf
12
     of all others similarly situated,
13
                            Plaintiff,                     Case No.
14
     v.                                                   CLASS ACTION COMPLAINT
15

16   SARATOGA DIAGNOSTICS, INC., a                        JURY TRIAL DEMANDED
     California corporation, and THOMAS
17   PALLONE, an individual,

18                          Defendants.

19
                                          I.       INTRODUCTION
20
            Plaintiff Louis Floyd (“Floyd” or “Plaintiff”) brings this Class Action Complaint against
21
     Defendants Saratoga Diagnostics, Inc. (“Saratoga”) and Thomas Pallone (“Pallone”) (collectively,
22
     “Defendants”) to stop Defendants’ practice of sending unsolicited fax advertisements and to
23
     obtain redress for all persons injured by their conduct. Plaintiff Floyd, for his Class Action
24
     Complaint, alleges as follows upon personal knowledge as to himself and his own acts and
25
     experiences, and, as to all other matters, upon information and belief, including investigation
26
     conducted by his attorneys.
27

28
            Case 5:20-cv-01520-NC Document 1 Filed 03/01/20 Page 2 of 11




 1                                             II.     PARTIES

 2           1.      Plaintiff Floyd is an individual and a resident of Campbell, Santa Clara County,

 3   California.

 4           2.      Defendant Saratoga is a California corporation. Its principal office address is

 5   12619 Paseo Olivos, Saratoga, California 95070. Saratoga does business throughout the United

 6   States, including in the State of California and in this District.

 7           3.      Defendant Tom Pallone is a natural person residing in Saratoga, Santa Clara

 8   County, California.
 9                                   III.    JURISDICTION & VENUE

10           4.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

11   §1331, as the action arises under the Telephone Consumer Protection Act, 47 U.S.C. §227, et seq.

12   (“TCPA”), a federal statute, as amended by the Junk Fax Prevention Act of 2005, 47 USC § 227

13   (“JFPA” or the “Act”). This Court also has subject matter jurisdiction under the Class Action

14   Fairness Act, 28 U.S.C. § 1332 (“CAFA”), because the alleged Class consists of over 100

15   persons, there is minimal diversity, and the claims of the class members when aggregated together

16   exceeds $5 million. Further, none of the exceptions to CAFA applies.

17           5.      The Court has personal jurisdiction over Defendants and venue is proper in this

18   District because Defendants regularly conduct business in this District, reside in this District,

19   multiple faxes were directed to Persons in this District, the Faxes at issue were received in this
20   District, and a substantial part of the events giving rise to the claims asserted here occurred in this

21   District.

22                            IV.     COMMON ALLEGATIONS OF FACT

23           6.      This case challenges Defendants’ practice of sending unsolicited fax

24   advertisements.

25           7.      The JFPA and the regulations promulgated under the Act prohibit a person or
26   entity from faxing or having an agent fax advertisements without the recipient’s prior express

27

28
                                            CLASS ACTION COMPLAINT
                                                        -2-
           Case 5:20-cv-01520-NC Document 1 Filed 03/01/20 Page 3 of 11




 1   consent, invitation, and permission. The JFPA provides a private right of action and provides

 2   statutory damages of $500 per violation.

 3          8.      Defendants have sent facsimile transmissions of unsolicited advertisements to

 4   Plaintiff and the Class in violation of the JFPA. (See “Fax,” a true and correct copy of which is

 5   attached hereto as Exhibit A.)

 6          9.      The Fax promotes the services and goods of the Defendants, namely Defendants’

 7   CME seminars.

 8          10.     Plaintiff is informed and believes, and upon such information and belief avers, that
 9   Defendants have sent, and continue to send, unsolicited advertisements via facsimile transmission

10   in violation of the JFPA.

11          11.     Unsolicited faxes cause damage to their recipients, who suffer concrete harm.

12   Among other things, a junk fax recipient loses the use of his fax machine, paper, and ink toner.

13          12.     An unsolicited fax wastes the recipient’s time that would have been spent on

14   something else.

15          13.     A junk fax also invades the recipient’s privacy.

16          14.     Unsolicited faxes prevent fax machines from receiving authorized faxes, prevent

17   their use for authorized outgoing faxes, cause undue wear and tear on the recipients’ fax

18   machines, and require additional labor to attempt to discern the source and purpose of the

19   unsolicited message.
20          15.     On behalf of himself and all others similarly situated, Plaintiff brings this case as a

21   class action asserting claims against Defendants under the JFPA.

22          16.     Plaintiff is informed and believes, and upon such information and belief avers, that

23   this action is based upon a common nucleus of operative fact because the facsimile transmissions

24   at issue were and are being done in the same or similar manner. This action is based on the same

25   legal theory for everyone, namely liability under the JFPA.
26          17.     This action seeks relief expressly authorized by the JFPA: (i) injunctive relief

27

28
                                         CLASS ACTION COMPLAINT
                                                      -3-
           Case 5:20-cv-01520-NC Document 1 Filed 03/01/20 Page 4 of 11




 1   enjoining Defendants, and their employees, agents, representatives, contractors, affiliates, and all

 2   persons and entities acting in concert with them, from sending unsolicited advertisements in

 3   violation of the JFPA; and (ii) an award of statutory damages in the minimum amount of $500 for

 4   each violation of the JFPA, (iii) to have such damages trebled, as provided by § 227(b)(3) of the

 5   Act, (iv) pre- and post-judgment interest, and (v) an award of attorneys fees to be paid out of a

 6   common fund established for the benefit of the class members.

 7                         V.     FACTS SPECIFIC TO PLAINTIFF FLOYD

 8          18.     Defendants transmitted a facsimile advertisement to Plaintiff on March 12, 2019 at
 9   1:21 p.m. A copy of the facsimiles is attached hereto as Exhibit A.

10          19.     Defendants profited by, and received the benefits of, the marketing of their

11   services by facsimile and they are responsible parties under the JFPA.

12          20.     Defendants created or made Exhibit A, which Defendants knew or should have

13   known advertises Defendants’ goods or services, specifically its continuing medical education

14   seminars, and which Defendants intended to and did in fact distribute to Plaintiff and the other

15   members of the Class.

16          21.     Exhibit A is part of Defendants’ work or operations to market Defendants’

17   services, namely its CME seminars.

18          22.     Exhibit A constitutes material furnished in connection with Defendants’ work or

19   operations.
20          23.     Plaintiff has never invited nor given permission to Defendants to send the Faxes

21   and had no prior relationship with Defendants.

22          24.     On information and belief, Defendants faxed the same unsolicited facsimile to

23   Plaintiff and more than 40 other recipients without first receiving the recipients’ express

24   permission or invitation.

25          25.     There is no reasonable means for Plaintiff (or any other class member) to avoid
26   receiving unauthorized faxes.

27

28
                                         CLASS ACTION COMPLAINT
                                                      -4-
            Case 5:20-cv-01520-NC Document 1 Filed 03/01/20 Page 5 of 11




 1          26.     Fax machines are left on and ready to receive the communications their owners

 2   desire to receive.

 3          27.     Defendant Pallone is the president of Defendant Saratoga.

 4          28.     Pallone has personal oversight and hands-on control over the day-to-day

 5   operations of Saratoga, including its sending of unsolicited Faxes.

 6          29.     On information and belief, Pallone has control and oversight of the drafting and

 7   implementation of Saratoga’s faxing policies and procedures, including all policies and

 8   procedures that relate to the JFPA.
 9          30.     Pallone failed to implement policies and procedures to prevent the unlawful

10   transmission of promotional faxes to individuals who did not consent to receiving them.

11          31.     On information and belief, Pallone oversaw and controlled the drafting and

12   sending of the Faxes at issue. Further, on information and belief, Pallone was directly and

13   personally involved in the transmission of the faxes to Plaintiff and the Class.

14                              VI.     CLASS ACTION ALLEGATIONS

15          32.     In accordance with Fed. R. Civ. P. 23(b)(2) and (b)(3), Plaintiff brings this class

16   action pursuant to the JFPA, on behalf of the following class of persons:

17          All persons who (1) on or after four years prior to the filing of this action, (2) were
18          sent, by Defendants or on Defendants’ behalf, (3) a telephone facsimile message
            substantially similar to Exhibit A, (4) from whom Defendants claim they obtained
19          prior express permission or invitation to send those faxes in the same manner as
            Defendants claim they obtained prior express permission or invitation to fax the
20          Plaintiff, and (5) for whom Defendants had no prior business relationship.
21
            33.     The following individuals are excluded from the Class: (1) any Judge or
22
     Magistrate presiding over this action and members of their families; (2) Defendants, Defendants’
23
     subsidiaries, parents, successors, predecessors, and any entity in which Defendants or their
24
     parents have a controlling interest and their current or former employees, officers and directors;
25
     (3) Plaintiff’s attorneys; (4) persons who properly execute and file a timely request for exclusion
26
     from the Class; (5) the legal representatives, successors or assigns of any such excluded persons;
27

28
                                           CLASS ACTION COMPLAINT
                                                      -5-
           Case 5:20-cv-01520-NC Document 1 Filed 03/01/20 Page 6 of 11




 1   and (6) persons whose claims against Defendants have been fully and finally adjudicated and/or

 2   released.

 3          34.     Plaintiff anticipates the need to amend the class definition following appropriate

 4   discovery.

 5          35.     Class Size (Fed. R. Civ. P. 23(a)(1)): Plaintiff is informed and believes, and upon

 6   such information and belief avers, that the number of persons and entities of the Plaintiff Class is

 7   numerous and joinder of all members is impracticable.

 8          36.     Plaintiff is informed and believes, and upon such information and belief avers, that
 9   the number of class members is in the thousands.

10          37.     Commonality (Fed. R. Civ. P. 23(a)(2)): Common questions of law and fact apply

11   to the claims of all class members. Common material questions of fact and law include, but are

12   not limited to, the following:

13                  a.      Whether the Defendants sent an unsolicited fax advertisements;

14                  b.      Whether the Defendants’ fax advertised the commercial availability of

15                          property, goods, or services;

16                  c.      Whether the Defendants procured prior express permission or invitation

17                          from the recipients to send the faxes;

18                  d.      Whether the Defendants faxed advertisements without first obtaining the

19                          recipient’s prior permission or invitation;
20                  e.      Whether the Defendants should be enjoined from faxing advertisements in

21                          the future;

22                  f.      Whether the Plaintiff and the other members of the Class are entitled to

23                          statutory damages; and

24                  g.      Whether the Defendants sent the faxed advertisements knowingly or

25                          willingly such that the Court should award treble damages.
26          38.     Typicality (Fed. R. Civ. P. 23(a)(3)): The Plaintiff’s claims are typical of the

27

28
                                          CLASS ACTION COMPLAINT
                                                      -6-
            Case 5:20-cv-01520-NC Document 1 Filed 03/01/20 Page 7 of 11




 1   claims of all class members. The Plaintiff received the Faxes sent by or on behalf of the

 2   Defendants advertising services of the Defendants, specifically their CME sessions and seminars,

 3   during the Class Period. The Plaintiff is making the same claims and seeking the same relief for

 4   himself and all class members based upon the same federal statute. The Defendants have acted the

 5   same or in a similar manner with respect to the Plaintiff and all the class members.

 6          39.     Fair and Adequate Representation (Fed. R. Civ. P. 23(a)(4)): The Plaintiff will

 7   fairly and adequately represent and protect the interests of the Class. It is interested in this matter,

 8   has no conflicts and has retained experienced class counsel to represent the Class.
 9          40.     Common Conduct (Fed. R. Civ. P. 23(b)(2)): Class certification is appropriate

10   because the Defendants have acted and refused to act in the same or similar manner with respect

11   to all class members thereby making injunctive and declaratory relief appropriate. The Plaintiff

12   demands such relief as authorized by 47 U.S.C. §227.

13          41.     Predominance, Superiority, and Manageability (Fed. R. Civ. P. 23(b)(3)): Common

14   questions of law and fact predominate over any questions affecting only individual members, and

15   a class action is superior to other methods for the fair and efficient adjudication of the controversy

16   because:

17                  a.      Proof of the claims of the Plaintiff will also prove the claims of the Class

18                  without the need for separate or individualized proceedings;

19                  b.      Evidence regarding defenses or any exceptions to liability that the
20                  Defendants may assert and prove will come from the Defendants’ records and will

21                  not require individualized or separate inquiries or proceedings;

22                  c.      The Defendants have acted and are continuing to act pursuant to common

23                  policies or practices in the same or similar manner with respect to all class

24                  members;

25                  d.      The amount likely to be recovered by individual class members does not
26                  support individual litigation. A class action will permit a large number of relatively

27

28
                                          CLASS ACTION COMPLAINT
                                                       -7-
           Case 5:20-cv-01520-NC Document 1 Filed 03/01/20 Page 8 of 11




 1                   small claims involving virtually identical facts and legal issues to be resolved

 2                   efficiently in one (1) proceeding based upon common proofs; and

 3                   e.      This case is manageable as a class action in that: (i) the Defendants

 4                   identified persons or entities to receive the fax transmission and it is believed that

 5                   the Defendants’ computer and business records will enable the Plaintiff to readily

 6                   identify class members and establish liability and damages; (ii) liability and

 7                   damages can be established for the Plaintiff and the Class with the same common

 8                   proofs; (iii) statutory damages are provided for in the statute and are the same for
 9                   all class members and can be calculated in the same or a similar manner; (iv) a

10                   class action will result in an orderly and expeditious administration of claims and it

11                   will foster economics of time, effort and expense; (v) a class action will contribute

12                   to uniformity of decisions concerning the Defendants’ practices; and (vi) as a

13                   practical matter, the claims of the Class are likely to go unaddressed absent class

14                   certification.

15                                      VII. CAUSE OF ACTION
16                   Claim for Relief for Violation of the JFPA, 47 U.S.C. § 227, et seq
                                   (On Behalf of Plaintiff and the Class)
17
               42.   Plaintiff incorporates by reference the foregoing allegations as if fully set forth
18
     herein.
19
               43.   The JFPA makes unlawful for any person to “use any telephone facsimile machine,
20
     computer or other device to send, to a telephone facsimile machine, an unsolicited advertisement
21
     …” 47 U.S.C. § 227(b)(1)(C).
22
               44.   The JFPA defines “unsolicited advertisement” as “any material advertising the
23
     commercial availability or quality of any property, goods, or services which is transmitted to any
24
     person without that person's prior express invitation or permission, in writing or otherwise.” 47
25
     U.S.C. § 227 (a) (5).
26
               45.   The faxes sent by Defendants advertised Defendants’ CME courses and seminars,
27

28
                                          CLASS ACTION COMPLAINT
                                                       -8-
            Case 5:20-cv-01520-NC Document 1 Filed 03/01/20 Page 9 of 11




 1   which are commercial services, and the faxes are advertisements under the TCPA.

 2          46.       Plaintiff and the other class members never gave prior express consent to receive

 3   the faxes.

 4          47.       Plaintiff is informed and believes, and upon such information and belief avers, that

 5   during the period preceding four years of the filing of this Complaint and repeatedly thereafter,

 6   Defendants have sent via facsimile transmission from telephone facsimile machines, computers,

 7   or other devices to telephone facsimile machines of members of the Plaintiff Class faxes that

 8   constitute advertisements under the JFPA that were transmitted to persons or entities without their
 9   prior express permission or invitation. By virtue thereof, Defendants violated the JFPA and the

10   regulations promulgated thereunder. Plaintiff is informed and believes, and upon such information

11   and belief avers, that Defendants continue to send unsolicited advertisements via facsimile

12   transmission in violation of the JFPA and the regulations promulgated thereunder, and absent

13   intervention by this Court, will do so in the future.

14          48.       The TCPA/JFPA provides a private right of action to bring this action on behalf of

15   Plaintiff and the Plaintiff Class to redress Defendants’ violations of the Act and provides for

16   statutory damages. 47 U.S.C. § 227(b)(3). The Act also provides that injunctive relief is

17   appropriate. Id.

18          49.       The Defendants knew or should have known that (a) the Plaintiff and the other

19   class members had not given express invitation or permission for the Defendants or anybody else
20   to fax advertisements about the Defendants’ goods or services and (b) the faxes constituted an

21   advertisement.

22          50.       The Defendants’ actions caused damages to the Plaintiff and the other class

23   members. Receiving the Defendants’ junk faxes caused the recipients to lose paper and toner

24   consumed in the printing of the Defendants’ faxes. Moreover, the Defendants’ faxes used the

25   Plaintiff's fax machine.
26          51.       The Defendants’ fax cost the Plaintiff time, as the Plaintiff and his employees

27

28
                                          CLASS ACTION COMPLAINT
                                                       -9-
           Case 5:20-cv-01520-NC Document 1 Filed 03/01/20 Page 10 of 11




 1   wasted their time receiving, reviewing and routing the Defendants’ unauthorized faxes. That time

 2   otherwise would have been spent on the Plaintiff's business activities. The Fax unlawfully

 3   invaded the Plaintiff’s and other class members’ privacy interests in being left alone.

 4          52.     The injury and property damage sustained by Plaintiff and the other class members

 5   from the sending of Defendants’ advertisements occurred outside of Defendants’ premises.

 6          53.     Defendants have no established business relationship with Plaintiff or members of

 7   the Class.

 8          54.     Defendants sent the Fax via facsimile transmission from telephone facsimile
 9   machines, computers, or other devices to the telephone facsimile machines of Plaintiff and

10   members of the Class. The Fax constituted an advertisement under the Act. The faxes were

11   transmitted to persons or entities without their prior express permission or invitation. By virtue

12   thereof, Defendants violated the JFPA and the regulations promulgated thereunder by sending the

13   Faxes via facsimile transmission to Plaintiff and members of the Class.

14                                    VIII. PRAYER FOR RELIEF

15           WHEREFORE, Plaintiff Floyd, on behalf of himself and the Class, prays for the

16   following relief:

17          A.      An order certifying this case as a class action on behalf of the Class as defined

18                  above; appointing Plaintiff as the representative of the Class and appointing his

19                  attorneys as Class Counsel;
20          B.      An award of actual monetary loss from such violations or the sum of five hundred

21                  dollars ($500.00) for each violation, whichever is greater, to be trebled where the

22                  faxes were knowingly or willfully sent, all to be paid into a common fund for the

23                  benefit of the Plaintiff and the Class Members;

24          C.      An order declaring that Defendants’ faxes constitute unsolicited advertisements,

25                  that they lack the required opt out language, and that Defendants sent the faxes
26                  without first obtaining prior express invitation, permission or consent of the

27

28
                                         CLASS ACTION COMPLAINT
                                                     -10-
          Case 5:20-cv-01520-NC Document 1 Filed 03/01/20 Page 11 of 11




 1                  recipients, and enjoining Defendants from sending further faxes to Plaintiff and the

 2                  Class without first obtaining prior express invitation or permission or that fail to

 3                  contain appropriate opt out language, and otherwise protecting the interests of the

 4                  Class;

 5          D.      An award of pre-judgment interest;

 6          E.      An award of reasonable attorneys’ fees and costs to be paid out of the common

 7                  fund prayed for above; and

 8          F.      Such further and other relief the Court deems reasonable and just.
 9                                         IX.     JURY DEMAND

10          Plaintiff requests a trial by jury of all claims that can be so tried.

11
     Dated: February 26, 2020                       LOUIS FLOYD, individually and on behalf of all
12                                                  others similarly situated,
13                                                  By: /s/ Steven L. Weinstein
                                                    One of Plaintiff’s Attorneys
14
                                                    Steven L. Weinstein
15                                                  steveattorney@comcast.net
                                                    P.O. Box 27414
16                                                  Oakland, CA 94602
                                                    Telephone: (510) 336-2181
17                                                  Facsimile: (510) 336-2181
18                                                  Patrick H. Peluso*
                                                    ppeluso@woodrowpeluso.com
19                                                  Taylor T. Smith*
                                                    tsmith@woodrowpeluso.com
20                                                  Woodrow & Peluso, LLC
                                                    3900 East Mexico Ave., Suite 300
21                                                  Denver, Colorado 80210
                                                    Telephone: (720) 213-0675
22                                                  Facsimile: (303) 927-0809
23
                                                    Counsel for Plaintiff and the Putative Class
24                                                  *pro hac vice application to be filed
25
26

27

28
                                          CLASS ACTION COMPLAINT
                                                       -11-
